UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                                    6/8/2021
                                                               :
Marcos Antonio Rodriguez, Jr.,                                 :
                                                               :
                             Plaintiff,                        : ORDER IN SOCIAL SECURITY CASE
                                                               :
                    -against-                                  :      20-CV-9040 (LTS) (KHP)
                                                               :
Commissioner of Social Security,                               :
                                                               :
                             Defendant.                        :
                                                               :
---------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge.

         The parties have the option of consenting to decision of this action by a United States
Magistrate Judge (that is, the undersigned). Magistrate Judges have direct experience with the
wide variety of civil matters filed in this Court, including Social Security matters. Because this
matter has been referred to me for a Report and Recommendation, the decision on this matter
will be made by the District Judge based on the Report and Recommendation and any
objections thereto, after which an appeal may be made to the United States Court of Appeals
for the Second Circuit. By consenting to decision by a Magistrate Judge, the decision of the
Magistrate Judge will be appealable directly to the United States Court of Appeals for the
Second Circuit. This Order is not meant to interfere in any way with the parties’ absolute right
to decision by a United States District Judge but is merely reminding the parties of their option
pursuant to 28 U.S.C. § 636(c) and an attempt at preserving scarce judicial resources. There is
no adverse consequence to the parties if they elect not to consent to decision by a Magistrate
Judge.
         If both parties consent to Magistrate Judge jurisdiction, they should complete and sign
the consent form available on the Southern District website at
http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-judge. The
completed, signed form should be returned to the Honorable Laura Taylor Swain for approval.
If, by June 30, 2021, either or both parties do not consent, counsel for Defendant shall report
that the parties do not consent, without indicating any particular party’s consent or non-
consent.
        The Clerk of Court is respectfully directed to notify the U.S. Attorney’s Office for the
Southern District of New York of the filing of this pro se case, for which the filing fee has been
waived, and send a copy of this Order to the Pro Se Plaintiff by either certified mail or by
email if Plaintiff has consented to electronic service.

       SO ORDERED.
        Dated:           June 8, 2021
                         New York, New York

                                                                    KATHARINE H. PARKER
                                                                United States Magistrate Judge




                                                2
